Exhibit AGENCY AGREEMENT This Agency Agreement (the "Agreement") is made as of this 15th day of January, 2009 by and betweenGreat American Group WF, LLC, Hudson Capital Partners, LLC, SB Capital Group, LLC, and Tiger Capital Group, LLC (collectively, the "Agent") and Circuit City Stores, Inc., a Virginia corporation ("CCI"), Circuit City Stores West Coast, Inc., a California corporation, and CCI's other direct and indirect subsidiaries (collectively, "Merchant") that are debtors in possession in chapter 11 bankruptcy cases jointly administered under Case No. 08-35653 (KRH) (E.D. Va.) (collectively, the "Chapter 11 Cases") and with a principal place of business at 9950 Mayland Drive, Richmond, Virginia RECITALS WHEREAS, Merchant desires that Agent act as Merchant’s exclusive agent for the purpose of conducting a sale (the "Sale") of all of the Merchandise (as hereinafter defined) located in 567 retail store locations ("Stores") and distribution centers set forth on Exhibit 1 (each a "Closing Location," andcollectively the “Closing Locations”). NOW THEREFORE, in consideration of the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Agent and Merchant hereby agree as follows: Section 1.Defined Terms.The terms set forth below are defined in the Sections referenced of this Agreement: Defined Term Section Reference Additional Stores Section 21 Agency Account Section 7.2(a) Agency Documents Section 12.1(b) Agent Preamble Agent Claim Section 13.5 Agent Letter of Credit Section 3.3(b) Agent’s Fee Section 3.2 Agent Indemnified Parties Section 14.1 Agreement Preamble Approval Order Section 2.1 Benefits Cap Section 4.1(b) Central Service Expenses Section 4.1 Chapter 11 Cases Preamble Closing Locations Recitals Cost File Section 5.3(a) Cost Value Section 5.3(a) Defective Merchandise Section 5.1(b) Designated Merchant Accounts Section 7.2(b) Discount Section 5.3 Display Merchandise Section 5.1 Estimated Guarantee Amount Section 3.3(a) Events of Default Section 15 Excluded Defective Merchandise Section 5.1 Excluded Goods Section 5.1 Expenses Section 4.1 FF&E Section 5.1(b) Final Reconciliation Section 3.5(b) Gross Rings Section 3.4 Guaranteed Amount Section 3.1(a) Guaranty Percentage Section 3.1(a) Layaway Inventory Section 9.3(c) Lender Agent Bank of America, N.A., in its capacity as agent under Merchant's existing credit facility Merchandise Section 5.1(a) Merchant Preamble Merchant Consignment Goods Section 5.2(a) Occupancy Expenses Section 4.1 Payment Date Section 3.3(c) Permitted Installation Services Pricing Adjustment Section 8.2 Section 5.3(b) Proceeds Section 7.1 Retail Price Section 5.3 Recovery Amount Section 3.1(b) Refund Section 9.8 Remaining Merchandise Section 3.2 Reserve Inventory Section 9.2(c) Reserve & Layaway Inventory Section 9.2(c) Retained Employee Section 10.1 Retainer Section 3.3(b) Retention Bonus Section 10.4 Sale Recitals Sale Commencement Date Section 6.1 Sale Guidelines Section 9.1 Sale Term Section 6.1 Sale Termination Date Section 6.1 Sales Taxes Section 9.4 Supplies Section 9.5 Vacation Benefits Section 4.1 WARN Act Weekly Sale Reconciliation Section 10.1 Section 3.5(a) Section 2.Appointment of Agent. 2.1Appointment of Agent.Merchant hereby irrevocably appoints Agent, and Agent hereby agrees to serve as Merchant’s exclusive agent for the limited purpose of conducting the Sale and, to the extent designated by Merchant, disposing of Merchant’s owned FF&E, in accordance with the terms and conditions of this Agreement. 2.2Bankruptcy Court Approval.Merchant’s and Agent’s obligations hereunder are subject to approval of the Bankruptcy Court and shall be of no force and effect in the event that it is not so approved.As soon as practicable after Merchant’s execution of this Agreement, Merchant shall apply to the Bankruptcy Court for an order approving this Agreement in its entirety in form and substance provided by Agent, which order shall be reasonably satisfactory to Merchant (the “Approval Order”). Section 3.Guaranteed Amount and Other Payments. 3.1Payments to Merchant. (a)As a guaranty of Agent’s performance hereunder, Agent guarantees to Merchant that the
